Case 2:21-bk-12546-ER      Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21          Desc
                           Main Document     Page 1 of 25


  1   RICHARD T. BAUM
      State Bar No. 80889
  2   11500 West Olympic Boulevard
      Suite 400
  3   Los Angeles, California 90064-1525
      Tel: (310) 277-2040
  4   Fax: (310) 286-9525
  5
      [Proposed] Attorney for Debtor and
  6   Debtor-in-Possession HOPLITE ENTERTAINMENT, INC.
  7
  8                          UNITED STATES BANKRUPTCY COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
 10                                  LOS ANGELES DIVISION
 11
 12   In re                             )              No. 2:21-bk-12546 ER
                                        )
 13                                     )              Chapter 11
      HOPLITE ENTERTAINMENT, INC.,      )
 14                                     )
                      Debtor.           )              NOTICE OF APPLICATION AND
 15                                     )              APPLICATION OF DEBTOR-IN-
                                        )              POSSESSION HOPLITE
 16                                     )              ENTERTAINMENT, INC.TO
                                        )              APPROVE EMPLOYMENT OF
 17                                     )              RICHARD T. BAUM AS COUNSEL
                                        )              FOR THE DEBTOR-IN-POSSESSION
 18                                     )
                                        )              ]No hearing unless requested under
 19   _________________________________ )              LBR 9013-1(o)(4)]
 20
 21           PLEASE TAKE NOTICE that Debtor-in-Possession HOPLITE
 22   ENTERTAINMENT, INC.("Debtor") hereby applies for entry of an order under 11 U.S.C.
 23   § 327(a) authorizing the employment and retention of Richard T. Baum (“Attorney” or
 24   "Baum") as its general bankruptcy counsel, effective as of March 30, 2021 (the
 25   "Application"), at the expense of the debtor's estate (the "estate"). Pursuant to Local
 26   Bankruptcy Rule 2014-1(b)(3), the Debtor hereby provides the following information
 27   regarding the Application:
 28
                  NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF COUNSEL
Case 2:21-bk-12546-ER       Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21           Desc
                            Main Document     Page 2 of 25


  1          1. Identity of professional and the purpose and scope for w hich he is being
  2   employed:
  3          The professional to be employed is Richard T. Baum. Attached as Exhibit 1 is a
  4   copy of the resume for Baum. A Statement of Disinterestedness is filed along with this
  5   Application.
  6          This bankruptcy case commenced on March 30, 2021 (the "Petition Date"), when
  7   the debtor filed a voluntary petition for relief under Chapter 11 of Title 11 of the United
  8   States Code (the "Code"). The Debtor presently serves as Debtor-in-Possession.
  9   Attorney will serve as general counsel to provide all legal services required as
 10   bankruptcy counsel.
 11
 12          2. Whether professional seeks compensation pursuant to 11 USC § 328 or 11
 13   USC § 330.
 14          The Debtor seeks to employ Attorney pursuant to 11 USC § 327. Attorney will
 15   seek approval of his compensation and reimbursement of his expenses pursuant to 11
 16   USC § 330 and 331.
 17
 18          3. Arrangements for compensation.
 19          The Debtor proposes to compensate Attorney on the following basis, except as
 20   the Court may otherwise determine and direct. After appropriate notice and hearing,
 21   Attorney will comply with the rules and requirements of the United States Trustee
 22   concerning draws on Pre-Petition retainers. A request is made that the court authorize
 23   monthly draws upon the advance retainer paid by the Debtor and maintained in trust by
 24   Attorney, all in accordance with LBR 2016-1(b) with the use of he Professional Fee
 25   Statement described in the US Trustee’s Guides. He will serve and file a Professional
 26   Fee Statement. If no objection after 10 days, he may withdraw funds on deposit in his
 27   trust account to his own use.
 28
                     NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF COUNSEL
                                                  -2-
Case 2:21-bk-12546-ER     Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21           Desc
                          Main Document     Page 3 of 25


  1          Attorney expects that his compensation will be based upon a combination of
  2   factors including, without limitation, the customary fees charged to clients who pay
  3   Attorneys monthly, as those fees are adjusted from time to time, the experience and
  4   reputation of counsel, the time expended, the results achieved, the novelty and difficulty
  5   of the tasks undertaken (including applicable time limitations) and the preclusion from
  6   other employment caused by his work in this bankruptcy case. There is a separate
  7   written employment agreement between the Debtor and Attorney. The final amount to
  8   be paid will be approved by the court. The source of payment of compensation for
  9   Attorney will be from the estate as may be approved and ordered paid by the Court
 10   after notice and hearing. A retainer of $20,000 (plus $1,738.00 for the filing fee) was
 11   paid to Attorney by one of the Debtor’s members for this case. Of that retainer,
 12   $1,395.00 was earned pre-petition.
 13
 14          4. Name, address and telephone number of person who will provide a copy of
 15   the Application upon request.
 16          A copy may be obtained from RICHARD T. BAUM, by writing him at 11500 West
 17   Olympic Boulevard, Suite 400, Los Angeles, California 90064-1525, or by telephoning
 18   him at (310) 277-2040 or by faxing a request to (310) 286-9525, or by emailing him at
 19   rickbaum@hotmail.com.
 20
 21          5. Procedure for Objecting to the Application and/or requesting a hearing .
 22          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule
 23   9013-1(0)(1)(A)(ii), any objection must be in writing and request a hearing in the form
 24   required by the Local Bankruptcy Rules and be filed and served within fourteen (14)
 25   days of the date of mailing of this Notice. The response or opposition to the application
 26   shall be filed with the Bankruptcy Court and served on the United States Trustee, at
 27   915 Wilshire Boulevard, Suite 1850, Los Angeles, CA 90017, and proposed counsel f or
 28
                  NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF COUNSEL
                                                 -3-
Case 2:21-bk-12546-ER      Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21            Desc
                           Main Document     Page 4 of 25


  1   the Debtor, Richard T. Baum, 11500 West Olympic Boulevard, Suite 400, Los Angeles,
  2   CA 90064.
  3          If you fail to file a written response within fourteen days of the date of the service
  4   of this notice, the Court may treat such failure as a waiver of your right to oppose the
  5   application and may grant the requested relief.
  6
  7   DATED: April 13, 2021
  8
  9                                              /s/ Richard T. Baum
                                                 _______________________________
 10                                              RICHARD T. BAUM, [Proposed] Attorney for
                                                 Debtor-in-Possession HOPLITE
 11                                              ENTERTAINMENT, INC.
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                   NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF COUNSEL
                                                  -4-
Case 2:21-bk-12546-ER      Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21           Desc
                           Main Document     Page 5 of 25


  1                                         APPLICATION
  2
  3          HOPLITE ENTERTAINMENT, INC., the Chapter 11 Debtor-in-Possession (the
  4   "Debtor" or "Applicant") hereby applies for entry of an order under 11 U.S.C. § 327(a)
  5   authorizing the employment and retention of Richard T. Baum ("Baum" or "Attorney") as
  6   its general bankruptcy counsel, effective as of March 30, 2021. In support, the Debtor
  7   shows as follows:
  8          A. The Bankruptcv Filing
  9          This bankruptcy case was commenced on March 30, 2021 (the "Petition Date"),
 10   when the debtor filed a voluntary petition for relief under Chapter 11 of Title 11 of the
 11   United States Code (the "Code").
 12          Applicant is the Debtor-in-Possession for the debtor's estate (the "estate").
 13          B. Factual Background
 14          The Debtor owns a substantial number of television shows and series which it
 15   produced and licenses to broadcasters for airing, Starting in 2014, Hoplite
 16   Entertainment’s business model was to produce content, retain the copyrights and
 17   other intellectual property, and license the shows for distribution. It produced, over the
 18   years, a catalog of over 200 shows to interest prospective broadcasters offering the
 19   ability to pick and choose what was wanted. In 2014 it produced “Stable W ars” which
 20   went on to win an Emmy for Lifestyle Programming, and an Emmy for its executive
 21   producer Jonathan Smith, the Debtor’s principal herein. Starting in about 2015, the
 22   Debtor focused most of its attention in the production of unscripted television shows.
 23   Smith decided to form an affiliate company, Hoplite, Inc., to continue with unscripted
 24   shows and moved Hoplite Entertainment into scripted productions
 25          Income is raised by two basic methods: license fees earned from shows within
 26   the company’s catalog, and production fees associated with the making of new content.
 27   Smith often uses his talents are producer, executive producer and showrunner to get
 28
                   NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF COUNSEL
                                                  -5-
Case 2:21-bk-12546-ER      Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21            Desc
                           Main Document     Page 6 of 25


  1   the production up, running, and ultimately “in the can”, with major rights being retained
  2   by the Debtor. This has produced substantial revenues over the years for both
  3   categories of income production. However, events changed in 2020.
  4          One of the larger licensees, FCW based in Croatia, faced extreme financial
  5   difficulties in 2020 and stopped making the required licensing payments. While it has
  6   not filed for bankruptcy or other form of debt adjustment procedures, its likelihood of
  7   resuming payment is slim in the foreseeable future. Other licensees have experienced
  8   similar financial difficulties. The other major hit caused by the coronavirus pandemic is
  9   the shut-down of virtually all film and television production. Most properties have
 10   ground to a halt; new productions are virtually unheard of until the last few weeks; any
 11   new production is likely to be overseas. Revenue fell badly from over $6-million in 2019
 12   to less than $450,000 in the first six months of 2020.
 13          The Debtor and its affiliate, Hoplite, Inc., took out a loan from Bay Point Advisors
 14   based in Atlanta. The loan had a substantial interest rate, and due to incom e
 15   restrictions caused by the response to the pandemic, payment of the loan could not be
 16   made. A forbearance agreement was entered into, but when that period ended, Bay
 17   Point Advisors filed suit in the United States District Court in Atlanta. A hearing for the
 18   pre-judgment appointment of a receiver was held on March 31, 2021 at which time co-
 19   defendant Jonathan Smith had filed bankruptcy petitions (2:21-12542 BR). Smith is
 20   represented by another counsel, and his case appears to have been filed less than 20
 21   minutes before this one. The District Court respected the stay, and did not enter its
 22   order appointing a receiver.
 23          In order to protect the valuable properties, this petition was filed.
 24
 25          C. The Proposed Retention of General Bankruptcy Counsel:
 26          The Debtor determined that it is necessary and appropriate to retain general
 27   bankruptcy counsel to assist and advise it with respect to legal issues and various
 28
                   NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF COUNSEL
                                                  -6-
Case 2:21-bk-12546-ER      Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21           Desc
                           Main Document     Page 7 of 25


  1   matters including, without limitation, the following:
  2          (a) Advising the Debtor with regard to the requirements of the Bankruptcy Court,
  3   Bankruptcy Code, Federal Rules of Bankruptcy Procedure and the Office of the United
  4   States Trustee as they pertain to the Debtor;
  5          (b) Advising the Debtor with regard to certain rights and remedies of her
  6   bankruptcy estate and the rights, claims and interests of creditors;
  7          (c) Assisting the Debtor in the negotiation, formulation, and preparation of
  8   documents necessary for the successful sale of its property, adjustment of any claims,
  9   and, if successful, dismissal of the case;
 10          (d) Representing the Debtor in any proceeding or hearing in the Bankruptcy
 11   Court involving its estate unless the Debtor is represented in such proceeding or
 12   hearing by other special counsel;
 13          (e) Conducting examinations of witnesses, claimants or adverse parties and
 14   representing the Debtor in any adversary proceeding except to the extent that any such
 15   adversary proceeding is in an area outside of Counsel's expertise, is beyond Counsel's
 16   staffing abilities or is one in which the Debtor is represented by other special counsel;
 17          (f) Preparing and assisting the Debtor in the preparation of reports, applications,
 18   pleadings and orders including, but not limited to, applications to employ professionals,
 19   interim statements and operating reports, initial filing requirements, schedules and
 20   statement of financial affairs, and pleadings with respect to the Debtor's use, sale or
 21   lease of property outside the ordinary course of business;
 22          (g) Performing any other services which may be appropriate in connection with
 23   Counsel's representation of the Debtor during this bankruptcy case.
 24          Debtor owns distribution rights to various television products from which it has
 25   successfully licensed use to broadcasters in the past, and expects to continue to do so.
 26          D. Attorney’s Background and Experience.
 27          Attorney Baum has practiced bankruptcy law for over 40 years. He has
 28
                   NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF COUNSEL
                                                   -7-
Case 2:21-bk-12546-ER      Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21            Desc
                           Main Document     Page 8 of 25


  1   extensive experience in many different bankruptcy settings, and has represented
  2   Debtors in many Chapter 7 and Chapter 13 cases. He has extensive experience in
  3   adversary proceedings, including preference and fraudulent transfer litigation. He has
  4   represented not less than 25 Chapter 11 Debtors at v arious times since 1984, and was
  5   able to obtain confirmation in seven consecutive Chapter 11 cases in the late 1990's
  6   and early 2000's. He is able to perform the required legal services. Baum is
  7   experienced in debtor/creditor matters both inside and outside the bankruptcy arena,
  8   including, among other things, receiverships, secured obligations, and the impact of
  9   such matters on chapter 11 Plans. A copy of Baum's curriculum vitae attached as
 10   Exhibit "1". There are no arrangements between Baum and any other entity for the
 11   sharing of compensation received or to be received in connection with this case.
 12          Baum and any personnel who become affiliated with him (after approval by the
 13   court) who will work on this bankruptcy case are familiar with the Bankruptcy Code,
 14   Federal Rules of Bankruptcy Procedure and the Local Bankruptcy Rules. Attorney will
 15   comply with the Bankruptcy Code and all applicable Rules in this bankruptcy case.
 16          E. Attorney is Disinterested.
 17          As of the date of this Application, to the best of Attorney's knowledge and after
 18   consideration of the disclosures in the attached to the Statem ent, Attorney believes that
 19   he is a disinterested person as that term is defined in 11 USC § 101(14), and he is not
 20   connected with the debtor, its creditors, any other party in interest other than Debtor’s
 21   affiliate Hoplite, Inc. for which he is general bankruptcy counsel, their respective
 22   attorneys and accountants, or to this estate, and has no relation to any bankruptcy
 23   judge presiding in this district, the Clerk of the Court or any relation to the United States
 24   Trustee in this district, or any person employed at the Court or the Office of the United
 25   States Trustee, nor does the Firm or its attorneys represent or hold an adverse interest
 26   with respect to the debtor, any creditor, or to this estate. Prior to being contacted on or
 27   about March 25, 2021 to represent the Debtor in this case, Attorney had no contact of
 28
                   NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF COUNSEL
                                                  -8-
Case 2:21-bk-12546-ER      Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21            Desc
                           Main Document     Page 9 of 25


  1   any kind with Debtor, its principals, its shareholders or any of their principals, except
  2   Pedro Ferre, a director of the Debtor. Mr Ferre was tangentially involved in a Chapter
  3   13 case and adversary proceeding handled by Baum which concluded in 2015.
  4   Contact between them was sporadic and infrequent.
  5          F. Attorney’s Compensation.
  6          Attorney will seek interim compensation on the procedure authorized by the US
  7   Trustee and this court from the pre-petition retainer. Thereafter, he will seek court
  8   approval of his fee application(s) and expected to be paid from the income of the
  9   estate. Hence, a request is made that the court authorize monthly draws upon the
 10   advance retainer paid by the Debtor and maintained in trust by Attorney, all in
 11   accordance with LBR 2016-1(b) with the use of he Professional Fee Statement
 12   described in the US Trustee's Guides.
 13          The Debtor expects that Attorney's compensation will be based upon a
 14   combination of factors including, without limitation, his customary fees charged to
 15   clients who pay Attorneys monthly, as those fees are adjusted from time to time, the
 16   experience and reputation of counsel, the time expended, the results achieved, the
 17   novelty and difficulty of the tasks undertaken (including applicable time limitations) and
 18   the preclusion from other employment caused by its work in this bankruptcy case.
 19          There is a written employment agreement between the Debtor and Baum is
 20   attached as Exhibit 2. The only source of payment of compensation for Baum will be
 21   from this estate, as may be approved and ordered paid by the Court after notice and
 22   hearing.
 23
 24
 25          WHEREFORE, Applicant prays the Court to enter its order authorizing it to
 26   employ Richard T. Baum as its general counsel, effective as of March 30, 2021 as an
 27   administrative expense in this bankruptcy case, and for such other and further relief as
 28
                   NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF COUNSEL
                                                  -9-
Case 2:21-bk-12546-ER    Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21        Desc
                         Main Document    Page 10 of 25


  1   may be determined just and proper.
  2
  3   DATED: April 13, 2021                HOPLITE ENTERTAINMENT, INC.
  4
  5
                                           _____________________________________
  6                                        JON SMITH, President
  7
  8                                        LAW OFFICES OF RICHARD T. BAUM
  9
                                           /s/ Richard T. Baum
 10                                        _______________________________
                                           By RICHARD T. BAUM, Proposed Attorney for
 11                                        Debtor-in-Possession HOPLITE
                                           ENTERTAINMENT, INC.
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                 NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF COUNSEL
                                            - 10 -
Case 2:21-bk-12546-ER        Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21         Desc
                             Main Document    Page 11 of 25


  1                             DECLARATION OF RICHARD T. BAUM
  2
  3          I, RICHARD T. BAUM, declare:
  4
  5          1. I am an attorney duly licensed to practice law in the State of California and am
  6   admitted to practice before the United States Courts for the Central District of
  7   California. I have personal knowledge of the facts set forth herein and I could testify
  8   competently thereto. I seek to be approved as general bankruptcy attorney for the
  9   Debtor-in-Possession in this Chapter 11 case.
 10          2. I submit this Declaration in support of the accompanying application (the
 11   "Application") of the Debtor HOPLITE ENTERTAINMENT, INC. (the "Debtor") for an
 12   order authorizing my employment as counsel to the Debtor effective as of March 30,
 13   2021 and in order to provide certain disclosures under Bankruptcy Code sections 504
 14   and 1107, Federal Rules of Bankruptcy Procedure 2014 and 5002, and Local
 15   Bankruptcy Rule 2014-1(b). In support of this Application I attach my Curriculum Vitae
 16   as Exhibit 1.
 17          3. I have read and am fully familiar with the Bankruptcy Code, the Federal
 18   Bankruptcy Rules, and the Local Bankruptcy Rules of this Court and I am sufficiently
 19   competent to handle whatever might foreseeably be expected of the Debtor's counsel in
 20   this matter.
 21          4. Insofar as I have been able to ascertain, except as described herein, I am a
 22   disinterested party within the meaning of Bankruptcy Code section 101(14) and have no
 23   interest adverse to, and no connections with the Debtor, the Debtor's Estate, its
 24   creditors, or any other party-in-interest herein or their respective attorneys and
 25   accountants with respect to matters for which I am to be engaged. I have not
 26   represented the Debtor, its principals, members or any of their affiliates in any capacity
 27   prior to the date of my retention by the Debtor on March 30, 2021, except that I also
 28
                      NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF COUNSEL
                                                 - 11 -
Case 2:21-bk-12546-ER      Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21             Desc
                           Main Document    Page 12 of 25


  1   represent an affiliate of the Debtor Hoplite Entertainment, Inc. in a Chapter 11 case file
  2   on the same day as this Debtor’s case. I was first contacted by the Debtor’s principal,
  3   Jon Smith on March 25, 2021, and I had no contact with him or his affiliates prior to that
  4   date, except Pedro Ferre, a director of the Debtor. Mr Ferre was tangentially involved in
  5   a Chapter 13 case and adversary proceeding handled by me which concluded in 2015.
  6   Contact between us was sporadic and infrequent.
  7          5. I conducted a conflicts check with regard to the Debtor and its creditors.
  8   Based upon my memory of parties I have represented over the years, as well as review
  9   of the lists of files which I have opened and closed, I conclude that no disq ualifying
 10   conflicts exist between me and any party involved in this case. Those instances in
 11   which potential conflicts arise are set forth in the Statement of Disinterestedness
 12   attached hereto.
 13          6. My hourly rate for bankruptcy cases is $450.00 which is the amount which I
 14   propose to charge the Estate herein. At present, there are no a ssociate attorneys in my
 15   office. It is my policy to charge my clients in all areas of practice for all other expenses
 16   incurred in connection with the client's case. The expenses charged to clients include,
 17   among other things, telecopier and other charges, mail and express and overnight mail
 18   charges, special or hand delivery charges, photocopying charges, travel expenses,
 19   computerized research and transcription costs. I will charge the Debtor's estate for
 20   these expenses in a manner and at rates consistent with charges made generally to my
 21   other clients. I believe that it is fairer to charge these expenses to the clients incurring
 22   them than to increase the hourly rates and spread the expenses among all clients. I will
 23   seek reimbursement of its expenses as allowed pursuant to the Bankruptcy Code, the
 24   Bankruptcy Rules, the Local Bankruptcy Rules, and Orders of this Court. Expenses will
 25   be subject to reimbursement at cost.
 26          7. I received a pre-petition retainer of $20,000.00 for fees to be incurred
 27   pre-petition and once the bankruptcy starts, plus $1,738.00 to reimburse me for the
 28
                   NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF COUNSEL
                                                  - 12 -
Case 2:21-bk-12546-ER      Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21          Desc
                           Main Document    Page 13 of 25


  1   filing fee. Of that amount, $1,395.00 earned pre-petition. Prior to receipt of the
  2   retainer, the Debtor and I entered into a Retainer Ag reement concerning my
  3   employment by the Debtor in this case. A true copy is attached as Exhibit 2. I received
  4   a check for the retainer.
  5          8. Based upon the information available to me, and except as otherwise
  6   described herein, I hold no interest adverse to the Debtor, the Debtor's Estate or its
  7   creditors as to the matters in which it is to be employed other than the representation of
  8   the Debtor. I believe that I am a "disinterested person" as defined in Bankruptcy Code
  9   section 101(14). I know of no reason why I cannot act as attorney for the Debtor. The
 10   foregoing constitutes my statement pursuant to Bankruptcy Code section 1107, Federal
 11   Bankruptcy Rule 2014, and Local Bankruptcy Rule 2014-1. I do not intend to represent
 12   any of the members of the Debtor, nor any of the principals of those members.
 13
 14          I declare under penalty of perjury under the laws of the United States that the
 15   foregoing is true and correct. Executed this 13 th day of April 2021, at Los Angeles,
 16   California.
 17
 18                                             /s/ Richard T. Baum
                                                _________________________________
 19                                             RICHARD T. BAUM
 20
 21
 22
 23
 24
 25
 26
 27
 28
                    NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF COUNSEL
                                                - 13 -
Case 2:21-bk-12546-ER   Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21   Desc
                        Main Document    Page 14 of 25




          EXHIBIT 1
Case 2:21-bk-12546-ER         Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21     Desc
                              Main Document    Page 15 of 25



                                 RICHARD T. BAUM
                             11500 West Olympic Boulevard
                                       Suite 400
                              Los Angeles, CA 90064-1525

                      Tel: (310) 277-2040 * Fax: (310) 286-9525
                                     CURRICULUM VITAE


PROFESSIONAL HISTORY

Sole practitioner, 1979 through present

PROFESSIONAL ASSOCIATIONS

State Bar of California, 1978
State Bar of New York, 1979
American Bankruptcy Institute
American Society of International Law
Admitted to practice pro haec vice in Bankruptcy and District Courts in
       Maryland, Mississippi, Michigan, and Texas

AREAS OF CONCENTRATION AND EXPERTISE

Bankruptcy: Representation of more than 200 Chapter 7 Debtors,
       and more than 20 Chapter 11 Debtors.
Representation of Creditors in all Chapters of Bankruptcy for 30 years.
Representation of Debtors, Creditors and Third Parties in Adversary Proceedings
General Civil Litigation with an emphasis on
Debtor-Creditor, Business, Real Property

EDUCATION

University of Cambridge, Fitzwilliam College,
Master of Law (Cantab.) - International Law, 1978

Southwestern University School of Law
Juris Doctor cum Laude, 1977

University of California at Los Angeles
Bachelor of Arts - Art History, 1974

LEADERSHIP

President, UCLA Art Council, 1992-1994
President, Executive LeTip of West Los Angeles, 2006 -2008
Chair, Ethnic Arts Council, 2017 - present

PUBLISHED CASES
In re Cedano, 470 BR 572, 2012 WL 1191860 (Bankr 9th Cir April 2012)
Brown v McAdoo, 196 Cal App 3d Supp. 20 (1987)
Case 2:21-bk-12546-ER   Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21   Desc
                        Main Document    Page 16 of 25




          EXHIBIT 2
Case 2:21-bk-12546-ER   Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21   Desc
                        Main Document    Page 17 of 25
Case 2:21-bk-12546-ER   Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21   Desc
                        Main Document    Page 18 of 25
Case 2:21-bk-12546-ER   Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21   Desc
                        Main Document    Page 19 of 25
Case 2:21-bk-12546-ER   Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21   Desc
                        Main Document    Page 20 of 25
Case 2:21-bk-12546-ER   Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21   Desc
                        Main Document    Page 21 of 25
Case 2:21-bk-12546-ER   Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21   Desc
                        Main Document    Page 22 of 25
Case 2:21-bk-12546-ER   Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21   Desc
                        Main Document    Page 23 of 25
Case 2:21-bk-12546-ER              Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21                                  Desc
                                   Main Document    Page 24 of 25


  1                                PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
      11500 West Olympic Boulevard, Suite 400, Los Angeles, California 90064-1525.
  3
      A true and correct copy of the foregoing document described as NOTICE OF APPLICATION AND APPLICATION
  4   OF DEBTOR-IN-POSSESSION HOPLITE ENTERTAINMENT, INC.TO APPROVE EMPLOYMENT OF RICHARD
      T. BAUM AS COUNSEL FOR THE DEBTOR-IN-POSSESSION will be served or was served (a) on the judge in
  5   chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner indicated below:

  6   I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to
      controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court
  7   via NEF and hyperlink to the document. On April 13, 2021, I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following person(s) are on the Electronic Mail Notice List to receive NEF
  8   transmission at the email address(es) indicated below:

  9   Tanya Behnam tbehnam@polsinelli.com,
      tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
 10   Luke N Eaton eatonl@pepperlaw.com
      David M. Guess guessd@gtlaw.com
 11   Andrew W. Levin (TR) andy@levindrs.com, alevin@ecf.axosfs.com
      Kelly L Morrison kelly.l.morrison@usdoj.gov
 12   Aditi Paranjpye aparanjpye@cairncross.com, gglosser@cairncross.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
 13   Hatty K Yip hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov

 14       Q Service information continued on attached page

 15   II. SERVED BY U.S. MAIL):
      On April 13, 2021 , I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy
 16   case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail,
      first class, postage prepaid, addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 17   will be completed no later than 24 hours after the document is filed.

 18                  }    Service information continued on attached page

 19   III. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
      (indicate method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on April 13, 2021
 20   I served the following person(s) and/or entity(ies) by personal delivery, or (for those who consented in writing to such
      service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 21   personal delivery on the judge will be completed no later than 24 hours after the document is filed.

 22   G Service information continued on attached page

 23   I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
      correct.
 24
       April 13, 2021               RICHARD T. BAUM                          /s/ Richard T. Baum
 25    Date                           Typ e Name                             Signature

 26   This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
      California.
 27   December 2012                                                                                                        F 9013-3.1

 28
                         NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF COUNSEL
                                                                  - 14 -
Case 2:21-bk-12546-ER   Doc 20 Filed 04/13/21 Entered 04/13/21 11:43:21         Desc
                        Main Document    Page 25 of 25


  1                        In re HOPLITE ENTERTAINMENT, INC.
  2                                   2:21-bk-12546 ER
  3                                      Mailing List
  4
  5   TROUTMAN PEPPER HAMILTON SANDERS LLP
      Attn: Harris B. Winsberg
  6   Attn: Alexandra S. Peurach
      Attn: Nathan T. DeLoatch
  7   600 Peachtree Street NE
      Suite 3000
  8   Atlanta, GA 30308
  9   TROUTMAN PEPPER HAMILTON SANDERS LLP
      Attn: Luke N. Eaton
 10   Two California Plaza
      350 S. Grand Avenue
 11   Suite 3400
      Los Angeles, CA 90071
 12
 13   Aditi N. Paranjpye
      Cairncross & Hempelmann, P.S.
 14   524 Second Avenue, Suite 500
      Seattle, WA 98104-2323
 15
 16   Ari Newman
      GREENBERG TRAURIG, P.A.
 17   333 S.E. 2nd Avenue Ste 4400
      Miami, FL 33131
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                 NOTICE AND APPLICATION FOR APPROVAL OF EMPLOYMENT OF COUNSEL
                                            - 15 -
